UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6688



KEITH RENARD HARRIS,

                                             Petitioner - Appellant,

          versus


DIRECTOR    OF     VIRGINIA     DEPARTMENT   OF
CORRECTIONS,

                                              Respondent - Appellee.



                              No. 06-6689



KEITH RENARD HARRIS,

                                             Petitioner - Appellant,

          versus


DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                                              Respondent - Appellee.



                              No. 06-6692



KEITH RENARD HARRIS,

                                             Petitioner - Appellant,
          versus


DIRECTOR    OF     VIRGINIA   DEPARTMENT       OF
CORRECTIONS,

                                               Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:05-cv-00095-CMH; 1:05-cv-00404-CMH; 1:05-cv-
00204-CMH)


Submitted:   September 29, 2006           Decided:   November 15, 2006


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Renard Harris, Appellant Pro Se. Robert Francis McDonnell,
Attorney General, Michael Thomas Judge, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  - 2 -
PER CURIAM:

          Keith Renard Harris seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2000) petitions.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”         28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).       We have

independently reviewed the records and conclude that Harris has not

made the requisite showing.   Accordingly, we deny certificates of

appealability and dismiss the appeals. We also deny Harris’ motion

to expand request for certificate of appealability.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               DISMISSED




                               - 3 -